 



Exhibit 10.15

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”) is made as of this 1st day of August,
2004, by LIFECORE BIOMEDICAL, INC., a Minnesota corporation (the “Debtor”), in
favor of M&I MARSHALL & ILSLEY BANK, a Wisconsin state banking corporation (the
“Secured Party”).

In order to secure the payment of the obligations of the Debtor to the Secured
Party pursuant to that certain Reimbursement Agreement of even date herewith
(the “Reimbursement Agreement”) by and between the Debtor and the Secured Party,
all debts and obligations of the Debtor under any interest rate hedging
documents and/or agreements now or hereafter entered into by the Debtor and the
Secured Party with respect to the transaction contemplated by the Reimbursement
Agreement, including, but not limited to, a rate swap transaction, basis swap,
forward rate transaction, commodity option, equity or equity index rate swap,
equity or index option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option or any
similar transaction or combination of similar transactions (including, as
applicable, any ISDA Master Agreement and each schedule, transaction and
confirmation relating to or entered into under an ISDA Master Agreement or any
such other agreement), all as amended, modified, supplemented or extended from
time to time, and including all obligations of the Debtor to reimburse the
Secured Party for any and all amounts paid, and other losses suffered, by the
Secured Party, as a result of the early termination of such transaction, the
amount of which is indeterminate on the date hereof, and each and every other
debt, liability and obligation of every type and description which the Debtor
may now or at any time hereafter owe to the Secured Party (whether such debt,
liability or obligation now exists or is hereafter created or incurred, whether
it arises under or is evidenced by this Agreement, the Reimbursement Agreement,
or any other present or future instrument or agreement or by operation of law,
and whether it is direct or indirect, due or to become due, absolute or
contingent, primary or secondary, liquidated or unliquidated, or sole, joint or
joint and several) (all such debts, liabilities and obligations of the Debtor to
the Secured Party are herein collectively referred to as the “Secured
Obligations”), the Debtor hereby agrees as follows:

1. SECURITY INTEREST AND COLLATERAL. In order to secure the payment and
performance of the Secured Obligations, the Debtor hereby grants to the Secured
Party a security interest (herein called the “Security Interest”) in and to the
following property (hereinafter collectively referred to as the “Collateral”):

SEE EXHIBIT A ATTACHED HERETO AND INCORPORATED
HEREIN BY THIS REFERENCE.

2. REPRESENTATIONS, WARRANTIES AND AGREEMENTS. The Debtor hereby represents and
warrants to, and covenants and agrees with, the Secured Party as follows:

(a) The Collateral will be used primarily for business purposes. The Collateral
shall be located on the real property located at 3515 Lyman Boulevard, Chaska,
Minnesota 55318.





--------------------------------------------------------------------------------



 



(b) The Debtor is a Minnesota corporation and the address of the Debtor’s chief
executive office is 3515 Lyman Boulevard, Chaska, Minnesota 55318, and it keeps
and will keep all of its books and records with respect to all of its accounts
at such address. The Debtor shall not change its state of organization or chief
executive office without the Secured Party’s prior written consent. The Debtor’s
state of organization has been its state of organization since the date of the
Debtor’s organization.

(c) If any part or all of the Collateral will become so related to particular
real estate as to become a fixture, the Debtor will promptly advise the Secured
Party as to real estate concerned and the record owner thereof and execute and
deliver any and all instruments necessary to perfect the Security Interest
therein and to assure that such Security Interest will be prior to the interest
therein of the owner of the real estate.

(d) During the preceding one (1) year, the Debtor has not changed its name or
operated or conducted business under any trade name or “d/b/a” which is
different from its corporate name. The Debtor shall promptly notify the Secured
Party of any change in such name or if it operates or conducts business under
any trade name or “d/b/a” which is different from such name.

(e) The Debtor has (or will have at the time the Debtor acquires rights in
Collateral hereafter acquired or arising) and will maintain absolute title to
each item of Collateral free and clear of all security interests, liens and
encumbrances, except the Security Interest, and such other security interests as
are permitted under the Reimbursement Agreement (the Security Interest and the
security interests permitted under the Reimbursement Agreement are hereinafter
collectively referred to as the “Permitted Interests”), and will defend the
Collateral against all claims or demands of all persons other than the Secured
Party and those holding Permitted Interests. Except as permitted in the
Reimbursement Agreement, the Debtor will not sell or otherwise dispose of the
Collateral or any interest therein.

(f) The Debtor will not permit any Collateral to be located in any state (and,
if a county filing is required, in any county) in which a financing statement
covering such Collateral is required to be, but has not in fact been, filed.

(g) The Debtor authorizes the Secured Party to file all of the Secured Party’s
financing statements and amendments to financing statements, and all
terminations of the filings of other secured parties, all with respect to the
Collateral, in such form and substance as the Secured Party, in its sole
discretion, may determine.

(h) All rights to payment and all instruments, documents, chattel paper and
other agreements constituting or evidencing Collateral are (or will be when
arising or issued) the valid, genuine and legally enforceable obligation,
subject to no defense, set-off or counterclaim (other than those arising in the
ordinary course of business) of each account debtor or other obligor named
therein or in the Debtor’s records pertaining thereto as being obligated to pay
such obligation. The Debtor will not agree to any modification, amendment or
cancellation of any such obligation without the Secured Party’s prior written
consent, and will not subordinate any such right to payment to claims of other
creditors of such account debtor or other obligor.

- 2 -



--------------------------------------------------------------------------------



 



(i) The Debtor will (i) keep all Collateral in good repair, working order and
condition, normal depreciation excepted, and will, from time to time, replace
any worn, broken or defective parts thereof; (ii) other than taxes and other
governmental charges contested in good faith and by appropriate proceedings,
promptly pay all taxes and other governmental charges levied or assessed upon or
against any Collateral or upon or against the creation, perfection or
continuance of the Security Interest; (iii) keep all Collateral free and clear
of all security interests, liens and encumbrances except the Permitted
Interests; (iv) at all reasonable times, permit the Secured Party or its
representatives to examine or inspect any Collateral, wherever located, and to
examine, inspect and copy the Debtor’s books and records pertaining to the
Collateral and its business and financial condition and to discuss with account
debtors and other obligors requests for verifications of amounts owed to the
Debtor; (v) keep accurate and complete records pertaining to the Collateral and
pertaining to the Debtor’s business and financial condition and will submit to
the Secured Party such periodic reports concerning the Collateral and the
Debtor’s business and financial condition as the Secured Party may from time to
time reasonably request; (vi) promptly notify the Secured Party of any loss or
material damage to any Collateral or of any material adverse change, known to
the Debtor, in the prospect of payment of any sums due on or under any
instrument, chattel paper or account constituting Collateral; (vii) if the
Secured Party at any time so requests promptly deliver to the Secured Party any
instrument, document or chattel paper constituting Collateral, duly endorsed or
assigned by the Debtor to the Secured Party; (viii) at all times keep all
Collateral insured against risks of fire (including so called extended
coverage), theft, collision (in case of collateral consisting of motor vehicles)
and such other risks and in such amounts as the Secured Party may reasonably
request, with any loss payable to the Secured Party to the extent of its
interest and notify the Secured Party in writing of any loss or damage to the
Collateral or any part; (ix) from time to time execute such financing statements
or other forms, including, without limitation, patent and trademark recordation
forms, as the Secured Party may reasonably deem required to be filed in order to
perfect the Security Interest and, if any Collateral is covered by a certificate
of title, execute such documents as may be required to have the Security
Interest properly noted on a certificate of title; (x) pay when due or reimburse
the Secured Party on demand for all costs of collection of any of the Secured
Obligations and all other out-of-pocket expenses (including in each case all
reasonable attorneys’ fees) incurred by the Secured Party in connection with the
creation, perfection, satisfaction or enforcement of the Security Interest or
the execution or creation, continuance or enforcement of this Agreement or any
or all of the Secured Obligations including expenses incurred in any litigation
or bankruptcy or insolvency proceedings; (xi) execute, deliver or endorse any
and all instruments, documents, assignments, security agreements and other
agreements and writings which the Secured Party may at any time reasonably
request in order to secure, protect, perfect or enforce the Security Interest
and the Secured Party’s rights under this Agreement, including, without
limitation, an assignment of claim with respect to any account which is a
government receivable; (xii) not use or keep any Collateral, or permit it to be
used or kept, for any unlawful purpose or in violation of any federal, state or
local law, statute or ordinance; (xiii) permit

- 3 -



--------------------------------------------------------------------------------



 



the Secured Party at any time and from time to time to send requests (both
before and after the occurrence of an Event of Default under the Reimbursement
Agreement) to account debtors or other obligors for verification of amounts owed
to Debtor; and (xiv) not permit any Collateral to become part of or to be
affixed to any real property, without first assuring to the reasonable
satisfaction of the Secured Party that the Security Interest will be prior and
senior to any interest or lien then held or thereafter acquired by any mortgagee
of such real property or the owner or purchaser of any interest therein. If the
Debtor at any time fails to perform or observe any agreement contained in this
Section 2(i), and if such failure shall continue for a period of ten
(10) calendar days after the Secured Party gives the Debtor written notice
thereof (or, in the case of the agreements contained in clauses (viii) and
(ix) of this Section 2(i), immediately upon the occurrence of such failure,
without notice or lapse of time) the Secured Party may (but need not) perform or
observe such agreement on behalf and in the name, place and stead of the Debtor
(or, at the Secured Party’s option, in the Secured Party’s own name) and may
(but need not) take any and all other actions which the Secured Party may
reasonably deem necessary to cure or correct such failure (including, without
limitation, the payment of taxes, the satisfaction of security interests, liens
or encumbrances (other than Permitted Interests), the performance of obligations
under contracts or agreements with account debtors or other obligors, the
procurement and maintenance of insurance, the execution of financing statements,
the endorsement of instruments, and the procurement of repairs, transportation
or insurance); and, except to the extent that the effect of such payment would
be to render any loan or forbearance of money usurious or otherwise illegal
under any applicable law, the Debtor shall thereupon pay the Secured Party on
demand the amount of all moneys expended and all costs and expenses (including
reasonable attorneys’ fees) incurred by the Secured Party in connection with or
as a result of the Secured Party’s performing or observing such agreements or
taking such actions, together with interest thereon from the date expended or
incurred by the Secured Party at the rate set forth in the Reimbursement
Agreement. To facilitate the performance or observance by the Secured Party of
such agreements of the Debtor, the Debtor hereby irrevocably appoints (which
appointment is coupled with an interest) the Secured Party, or its delegate, as
the attorney-in-fact of the Debtor with the right (but not the duty) from time
to time to create, prepare, complete, execute, deliver, endorse or file, in the
name and on behalf of the Debtor, any and all instruments, documents, financing
statements, forms, applications for insurance and other agreements and writings
required to be obtained, executed, delivered or endorsed by the Debtor under
this Section 2.

3. ASSIGNMENT OF INSURANCE. The Debtor hereby assigns to the Secured Party, as
additional security for the payment of the Secured Obligations, any and all
moneys (including but not limited to proceeds of insurance and refunds of
unearned premiums) due or to become due under, and all other rights of the
Debtor under or with respect to, any and all policies of insurance covering the
Collateral, and the Debtor hereby directs the issuer of any such policy to pay
any such moneys to the Secured Party. Before and upon the occurrence of an Event
of Default, and at any time thereafter, the Secured Party may (but need not) in
its own name or in the Debtor’s name, execute and deliver proofs of claim,
receive all such moneys (subject to the Debtor’s rights), endorse checks and
other instruments representing payment of such monies, and adjust, litigate,
compromise or release any claim against the issuer of any such policy.

- 4 -



--------------------------------------------------------------------------------



 



4. COLLECTION OF ACCOUNTS. The Secured Party may, or at the Secured Party’s
request, the Debtor shall, either prior to or after the occurrence of an Event
of Default, and at any time thereafter, notify any account debtor or any obligor
on an instrument to make payment directly to a lockbox (the “Lockbox”) under the
sole control of the Secured Party, whether or not the Secured Party was
theretofore making collections with respect thereto, and the Secured Party shall
be entitled to take control of any proceeds thereof. If so requested by the
Secured Party, the Debtor shall insert appropriate language on each invoice
directing its customers to make payment to the Lockbox. The Debtor hereby
authorizes and directs the Secured Party to deposit into a collateral account
(the “Collateral Account”) all checks, drafts and cash payments, received in the
Lockbox. All deposits in the Collateral Account shall constitute proceeds of
Collateral and shall not constitute payment of any of the Secured Obligations.
At its option, the Secured Party may, at any time, apply finally collected funds
on deposit in the Collateral Account to the payment of the Secured Obligations
in such order of application as the Secured Party may determine, or permit the
Debtor to withdraw all or any part of the balance on deposit in the Collateral
Account. The Debtor agrees that it will promptly deliver to the Secured Party
for deposit into the Collateral Account, all payments on accounts and chattel
paper received by it. All such payments shall be delivered to the Secured Party
in the form received (except for the Debtor’s endorsement where necessary).
Until so deposited, all payments on accounts and chattel paper received by the
Debtor shall be held in trust by the Debtor for and as the property of the
Secured Party and shall not be commingled with any funds or property of the
Debtor.

5. REMEDIES. Upon the occurrence of an Event of Default, and at any time
thereafter, the Secured Party may exercise any one or more of the following
rights or remedies if any or all of the Secured Obligations are not paid when
due: (i) exercise and enforce any or all rights and remedies available after
default to a secured party under the Uniform Commercial Code, including but not
limited to the right to take possession of any Collateral, proceeding without
judicial process or by judicial process (without a prior hearing or notice
thereof, which the Debtor hereby expressly waives), and the right to sell, lease
or otherwise dispose of or use any or all of the Collateral; (ii) the Secured
Party may require the Debtor to assemble the Collateral and make it available to
the Secured Party at a place to be designated by the Secured Party which is
reasonably convenient to both parties; (iii) exercise its rights under any
lessors’ agreements regardless of whether or not the Debtor is in default under
such leases; and (iv) exercise or enforce any or all other rights or remedies
available to the Secured Party by law or agreement against the Collateral,
against the Debtor or against any other person or property. The Secured Party is
hereby granted a non-exclusive, worldwide and royalty-free license to use or
otherwise exploit all trademarks, franchises, copyrights and patents of the
Debtor that the Secured Party deems necessary or appropriate to the disposition
of any Collateral. If notice to the Debtor of any intended disposition of
Collateral or any other intended action is required by law in a particular
instance, such notice shall be deemed commercially reasonable if given (in the
manner specified in Section 6 below) at least ten (10) calendar days prior to
the date of intended disposition or other action.

6. MISCELLANEOUS. This Agreement does not contemplate a sale of accounts or
chattel paper, and, as provided by law, the Debtor is entitled to any surplus
and shall remain liable for any deficiency. This Agreement can be waived,
modified, amended, terminated or discharged, and the Security Interest can be
released, only explicitly in a writing signed by the Secured Party. A waiver
signed by the Secured Party shall be effective only in the specific instance and
for the

- 5 -



--------------------------------------------------------------------------------



 



purpose given. Mere delay or failure to act shall not preclude the exercise or
enforcement of any of the Secured Party’s rights or remedies. All rights and
remedies of the Secured Party shall be cumulative and may be exercised
singularly or concurrently, at the Secured Party’s option, and the exercise or
enforcement of any one such right or remedy shall neither be a condition to nor
bar the exercise or enforcement of any other. All notices to be given to the
Debtor shall be deemed sufficiently given if deposited in the United States
mails, registered or certified, postage prepaid, or personally delivered to the
Debtor at its address set forth herein. The Secured Party’s duty of care with
respect to Collateral in its possession (as imposed by law) shall be deemed
fulfilled if the Secured Party exercises reasonable care in physically safe
keeping such Collateral or, in the case of Collateral in the custody or
possession of a bailee or other third person, exercises reasonable care in the
selection of the bailee or other third person, and the Secured Party need not
otherwise preserve, protect, insure or care for any Collateral. The Secured
Party shall not be obligated to preserve any rights the Debtor may have against
any other party, to realize on the Collateral at all or in any particular manner
or order, or to apply any cash proceeds of Collateral in any particular order of
application. This Agreement shall be binding upon and inure to the benefit of
the Debtor and the Secured Party and their respective heirs, representatives,
successors and assigns and shall take effect when signed by the Debtor and
delivered to the Secured Party, and the Debtor waives notice of the Secured
Party’s acceptance hereof. Except to the extent otherwise required by law, this
Agreement shall be governed by the laws of the State of Minnesota and, unless
the context otherwise requires, all terms used herein which are defined in
Articles 1 and 9 of the Uniform Commercial Code, as in effect in said state,
shall have the meanings therein stated and all capitalized terms used herein
which are defined in the Reimbursement Agreement shall have the meanings therein
stated. If any provision or application of this Agreement is held unlawful or
unenforceable in any respect, such illegality or unenforceability shall not
affect other provisions or applications which can be given effect, and this
Agreement shall be construed as if the unlawful or unenforceable provision or
application had never been contained herein or prescribed hereby. All
representations and warranties contained in this Agreement shall survive the
execution, delivery and performance of this Agreement and the creation and
payment of the Secured Obligations.

IN WITNESS WHEREOF, the Debtor has executed and delivered to the Secured Party
this Security Agreement as of the day and year first above written.

              LIFECORE BIOMEDICAL, INC.
 
       

  By:   /s/ DENNIS J. ALLINGHAM

     

--------------------------------------------------------------------------------


      Its: President and CEO

- 6 -



--------------------------------------------------------------------------------



 



EXHIBIT A

(Description of Collateral)

All of the Debtor’s Accounts, chattel paper (including, without limitation,
electronic chattel paper and tangible chattel paper), deposit accounts,
documents, Equipment, General Intangibles, goods, instruments, Inventory,
Investment Property, letter-of-credit rights, letters of credit, patents, patent
rights, copyrights, trademarks, trade names, goodwill, royalty rights, franchise
rights, license rights, software, payment intangibles, all sums on deposit in
any collateral account, any items in any lockbox, and Receivables; together with
(i) all substitutions and replacements for and products of any of the foregoing;
(ii) proceeds of any and all of the foregoing; (iii) in the case of all tangible
goods, all accessions; (iv) all accessories, attachments, parts, equipment and
repairs now or hereafter attached or affixed to or used in connection with any
tangible goods; (v) all warehouse receipts, bills of lading and other documents
of title now or hereafter covering such goods; (vi) all collateral subject to
the lien of any Security Document; (vii) any money, or other assets of the
Debtor, that now or hereafter come into the possession, custody or control of
the Lender; and (viii) all supporting obligations. Capitalized terms used herein
shall have the meanings assigned thereto in Exhibit B attached hereto.





--------------------------------------------------------------------------------



 



EXHIBIT B

(Definitions)

“Accounts” means all of the Debtor’s accounts, as such term is defined in the
Uniform Commercial Code in effect in the State of Minnesota (the “UCC”),
including without limitation the aggregate unpaid obligations of customers and
other account debtors to the Debtor arising out of the sale or lease of goods or
rendition of services by the Debtor on an open account or deferred payment
basis.

“Equipment” means all of the Debtor’s equipment, as such term is defined in the
UCC, whether now owned or hereafter acquired, including but not limited to all
present and future machinery, vehicles, furniture, fixtures, manufacturing
equipment, shop equipment, office and recordkeeping equipment, parts, tools,
supplies, and including specifically (without limitation) the goods described in
any equipment schedule or list herewith or hereafter furnished to the Secured
Party by the Debtor.

“General Intangibles” means all of the Debtor’s general intangibles, as such
term is defined in the UCC, whether now owned or hereafter acquired, including
(without limitation) all present and future patents, patent applications,
copyrights, trademarks, trade names, trade secrets, customer or supplier lists
and contracts, manuals, operating instructions, permits, franchises, the right
to use the Debtor’s name, and the goodwill of the Debtor’s business.

“Investment Property” means all of the Debtor’s investment property, as such
term is defined in the UCC, whether now owned or hereafter acquired, including
but not limited to all securities, security entitlements, securities accounts,
commodity contracts, commodity accounts, stocks, bonds, mutual fund shares,
money market shares and U.S. Government securities.

“Lockbox” means any lockbox established pursuant to any Security Document.

“Receivables” means each and every right of the Debtor to the payment of money,
whether such right to payment now exists or hereafter arises, whether such right
to payment arises out of a sale, lease or other disposition of goods or other
property, out of a rendering of services, out of a loan, out of the overpayment
of taxes or other liabilities, or otherwise arises under any contract or
agreement, whether such right to payment is created, generated or earned by the
Debtor or by some other person who subsequently transfers such person’s interest
to the Debtor, whether such right to payment is or is not already earned by
performance, and howsoever such right to payment may be evidenced, together with
all other rights and interests (including all liens and security interests)
which the Debtor may at any time have by law or agreement against any account
debtor or other obligor obligated to make any such payment or against any
property of such account debtor or other obligor; all including but not limited
to all present and future accounts, contract rights, loans and obligations
receivable, chattel papers, bonds, notes and other debt instruments, tax refunds
and rights to payment in the nature of general intangibles.

“Security Documents” means any document delivered to the Secured Party from time
to time to secure the obligations of the Debtor to the Secured Party.

